Oliver, Chief Judge:
These two appeals for reappraisement are before me for decision on a written stipulation, reading as follows:
It is stipulated and agreed, subject to the approval of the Court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the *580country from winch exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the following prices:
In R58/22663 merchandise invoiced as 60051.2 lbs. B. N. S. type 66 Nylon substandard staple fibre, and in R58/22664 merchandise invoiced as 64975.6 lbs. 15 denier 4 fils. Type 66 Nylon Staple Fibre, the export value is $.64 per pound, plus 2%, less non-dutiable charges.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation thereof.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402 (d) of the Tariff Act of 1930, and hold that such statutory value for the said items is $0.64 per pound, plus 2 per centum, less nondutiable charges.
Judgment will be rendered accordingly.